
	
		II
		109th CONGRESS
		2d Session
		S. 3807
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Enzi (for himself
			 and Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act and the Federal
		  Food, Drug, and Cosmetic Act to improve drug safety and oversight, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enhancing Drug Safety and
			 Innovation Act of 2006.
		IRisk
			 evaluation and mitigation strategies
			101.Risk
			 evaluation and mitigation strategiesSection 505 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355) is amended by adding at the end the
			 following:
				
					(o)Risk evaluation
				and mitigation strategy
						(1)In
				generalIn the case of any drug subject to subsection (b) or (j)
				or section 351 of the Public Health Service Act for which a risk evaluation and
				mitigation strategy is approved as provided for in this subsection, the
				applicant shall comply with the requirements of such strategy, which—
							(A)shall require the
				elements under paragraph (3); and
							(B)may require one
				or more additional elements under paragraph (4) or (5), so long as the
				Secretary makes the determination required with respect to each such
				element.
							(2)DefinitionsIn
				this subsection:
							(A)Serious
				riskThe term serious risk means a risk of a serious
				adverse drug experience as defined in section 314.80 of title 21, Code of
				Federal Regulations (or any successor regulation).
							(B)Unexpected
				serious riskThe term unexpected serious risk means
				a serious adverse drug experience as defined in section 314.80 of title 21,
				Code of Federal Regulations (or any successor regulation) that is not listed in
				the labeling of a drug, or that may be symptomatically and pathophysiologically
				related to an adverse drug experience identified in the labeling, but differs
				from such adverse drug experience because of greater severity or
				specificity.
							(C)Empirical
				signal of a serious riskThe term empirical signal of a
				serious risk means information related to a serious adverse drug
				experience as defined in section 314.80 of title 21, Code of Federal
				Regulations (or any successor regulation) associated with use of a drug and
				derived from—
								(i)a
				clinical trial;
								(ii)adverse event
				reports;
								(iii)a post-approval
				study, including a study under paragraph (4)(D); or
								(iv)peer-reviewed
				biomedical literature.
								(D)New safety
				informationThe term new safety information with
				respect to a drug means information about—
								(i)a
				serious risk or an unexpected serious risk associated with use of the drug that
				the Secretary has become aware of since the last assessment of the approved
				risk evaluation and mitigation strategy for the drug; or
								(ii)the
				effectiveness of the approved risk evaluation and mitigation strategy for the
				drug.
								(E)Drug safety
				oversight boardThe term Drug Safety Oversight Board
				means a body of scientists who have been appointed to serve from offices
				throughout the Food and Drug Administration and other Federal agencies to
				provide oversight and advice to the Secretary through the Director of the
				Center for Drug Evaluation and Research of the Food and Drug Administration on
				the management of important drug safety issues and which meets monthly.
							(3)Required
				elements of a risk evaluation and mitigation strategyThe risk
				evaluation and mitigation strategy for a drug shall require—
							(A)labeling for the
				drug for use by health care providers as approved under subsection (c);
							(B)(i)submission of reports
				for the drug as required under subsection (k); and
								(ii)for a drug that is a
				vaccine—
									(I)analysis by the Secretary of reports to
				the Vaccine Adverse Event Reporting Systems (VAERS); or
									(II)surveillance by the Secretary using the
				Vaccine Safety Datalink (VSD) or successor databases;
									(C)a
				pharmacovigilance statement as to whether—
								(i)the reports under
				subparagraph (B)(i) or, for a vaccine, the analysis and surveillance under
				subparagraph (B)(ii), and the periodic assessment under subparagraph (E), are
				sufficient to assess the serious risks and to identify unexpected serious risks
				of the drug; or
								(ii)studies under
				paragraph (4)(D) or clinical trials under paragraph (4)(E) are needed to assess
				the serious risks and identify unexpected serious risks of the drug;
								(D)a justification
				for the pharmacovigilance statement in subparagraph (C) that takes into
				consideration—
								(i)the estimated
				size of the treatment population for the drug;
								(ii)the seriousness
				of the disease or condition that the drug is used to treat;
								(iii)the expected or
				actual duration of treatment with the drug;
								(iv)the availability
				and safety of a drug or other treatment, if any, for such disease or condition
				to which the drug may be compared; and
								(v)the seriousness
				of the risk at issue and its background incidence in the population; and
								(E)a timetable for
				submission of assessments of the strategy, that—
								(i)shall be no less
				frequently than once annually for the first 3 years after the drug is initially
				approved under subsection (c) or licensed under section 351 of the Public
				Health Service Act, and at a frequency determined by the Secretary for
				subsequent years;
								(ii)may be increased
				or reduced by the Secretary in frequency as necessary; and
								(iii)may be
				eliminated after the first 3 years if the Secretary determines that serious
				risks of the drug have been adequately identified and assessed and are being
				adequately managed.
								(4)Additional
				potential elements of a risk evaluation and mitigation strategy
							(A)In
				generalThe risk evaluation and mitigation strategy for a drug
				may require one or more of the additional elements described in this paragraph,
				so long as the Secretary makes the determination required with respect to each
				such element.
							(B)MedguideThe
				risk evaluation and mitigation strategy for a drug may require that the
				applicant develop for distribution to each patient when the drug is
				dispensed—
								(i)a
				Medication Guide, as provided for under part 208 of title 21, Code of Federal
				Regulations (or any successor regulations); or
								(ii)a patient
				package insert, if the Secretary determines that such insert may help minimize
				a serious risk of the drug.
								(C)Communication
				planThe risk evaluation and mitigation strategy for a drug may
				require that the applicant conduct a communication plan to health care
				providers, if, with respect to such drug, the Secretary determines that such
				plan may support implementation of an element of the strategy under
				subparagraph (D) or (E) or under paragraph (5), which may include—
								(i)sending letters
				to health care providers;
								(ii)disseminating
				information about the elements of the risk evaluation and mitigation strategy
				to encourage compliance by health care providers with components that apply to
				such health care providers, or to explain certain safety protocols (such as
				medical monitoring by periodic laboratory tests); or
								(iii)disseminating
				information to health care providers through professional societies about any
				serious risks of the drug and how to prescribe and use the drug safely.
								(D)Post-approval
				studiesThe risk evaluation and mitigation strategy for a drug
				may require that the applicant or the Secretary conduct an appropriate
				post-approval study of the drug (with target commencement and completion
				dates), if the Secretary determines the study is necessary to assess an
				empirical signal of a serious risk with use of the drug or to identify
				unexpected serious risks in domestic populations who use the drug but were not
				included in studies used to approve the drug (such as older people, people with
				comorbidities, pregnant women, or children), such as a prospective or
				retrospective observational study.
							(E)Post-approval
				clinical trialsThe risk evaluation and mitigation strategy for a
				drug may require that the applicant for a drug for which there is no effective
				approved application under subsection (j) as of the date that the requirement
				is first imposed conduct an appropriate post-approval clinical trial of the
				drug (with target commencement and completion dates), to be included in the
				clinical trial registry database and clinical trial results database provided
				for under section 402(j) of the Public Health Service Act, if the Secretary
				determines that the clinical trial is necessary, and that a study under
				subparagraph (D) will likely be inadequate, to assess an empirical signal of a
				serious risk with use of the drug;
							(F)PreclearanceThe
				risk evaluation and mitigation strategy for a drug may require that the
				applicant submit to the Secretary advertisements of the drug for preclearance,
				if the Secretary determines that such preclearance is necessary to ensure
				compliance with section 502(n) with respect to the disclosure of information
				about a serious risk listed in the labeling of the drug, so long as
				advertisements required to be submitted under this subparagraph are reviewed
				and cleared within 30 days by the Secretary.
							(G)Specific
				disclosuresThe risk evaluation and mitigation strategy for a
				drug may require that the applicant include a specific disclosure in
				advertisements of the drug, if the Secretary determines that advertisements
				lacking such disclosure would be false or misleading or that such disclosure is
				necessary to protect public health and safety—
								(i)of the date the
				drug was approved and that the existing information may not have identified or
				fully assessed all serious risks of using the drug;
								(ii)about a serious
				adverse event listed in the labeling of the drug; or
								(iii)about a
				protocol to ensure safe use described in the labeling of the drug; or
								(H)Temporary
				moratoriumThe risk evaluation and mitigation strategy for a drug
				may require that for a fixed period after initial approval, not to exceed 2
				years, the applicant not issue or cause to be issued direct-to-consumer
				advertisements of the drug, if the Secretary determines that disclosure under
				subparagraph (G) is inadequate to protect public health and safety, and that
				such prohibition is necessary to protect public health and safety while
				additional information about serious risks of the drug is collected,
				considering—
								(i)the number of
				patients who may be treated with the drug;
								(ii)the seriousness
				of the condition for which the drug will be used;
								(iii)the serious
				adverse events listed in the labeling of the drug;
								(iv)the extent to
				which patients have access to other approved drugs in the pharmacological class
				of the drug and with the same intended use as the drug; and
								(v)the extent to
				which studies used to approve the drug may not have identified serious risks
				that might occur among patients expected to be treated with the drug.
								(5)Restrictions on
				distribution and use
							(A)In
				generalIf the Secretary determines that a drug presents a
				significant risk to public health, and provides significant benefits to
				patients, the risk evaluation and mitigation strategy may require restrictions
				on distribution and use to address such risk of the drug, so long as
				application of elements under paragraph (4) are insufficient to manage such
				risk.
							(B)Limits on
				restrictionsSuch restrictions under subparagraph (A) shall
				be—
								(i)commensurate with
				the risk;
								(ii)necessary to
				ensure safe use of the drug given the risk; and
								(iii)not unduly
				burdensome on patient access to the drug, particularly for patients with
				serious or life-threatening diseases or conditions.
								(C)ElementsThe
				restrictions on distribution and use described under subparagraph (A) shall
				include one or more goals to evaluate or mitigate a serious risk listed in the
				labeling of the drug and may require that—
								(i)health care
				providers that prescribe the drug have particular training or experience, or
				elect to be specially certified;
								(ii)pharmacies,
				practitioners, or health care settings that dispense the drug elect to be
				specially certified;
								(iii)the drug be
				dispensed to patients only in certain health care settings, such as
				hospitals;
								(iv)the drug be
				dispensed to patients with evidence or other documentation of safe-use
				conditions, such as laboratory test results;
								(v)each patient
				using the drug be subject to certain monitoring; or
								(vi)each patient
				using the drug be enrolled in a registry.
								(D)Compliance
				SystemThe restrictions on distribution and use described under
				subparagraph (A) may require a compliance system through which the applicant is
				able to—
								(i)monitor and
				evaluate compliance with the restrictions by health care providers,
				pharmacists, patients, and other parties in the health care system who are
				responsible for implementing the restrictions;
								(ii)work to improve
				implementation of the restrictions by health care providers, pharmacists,
				patients, and other parties in the health care system who are responsible for
				implementing the restrictions; and
								(iii)limit
				participation by those health care providers, pharmacists, and other parties in
				the health care system—
									(I)who are
				responsible for implementing the restrictions; and
									(II)whom the
				applicant knows have failed to meet their responsibilities for implementing the
				restrictions, after the applicant has informed such party of such failure and
				such party has not remedied such failure.
									(6)Submission and
				review of risk evaluation and mitigation strategy
							(A)Proposed risk
				evaluation and mitigation strategyAn applicant shall include in
				an application under subsection (b) or section 351 of the Public Health Service
				Act (including in a supplemental application seeking a new indication if no
				risk evaluation and mitigation strategy for the drug is in effect under this
				subsection) a proposed risk evaluation and mitigation strategy, which—
								(i)shall include the
				minimal elements required under paragraph (3); and
								(ii)may also include
				additional elements as provided for under paragraphs (4) and (5).
								(B)Assessment and
				modification of a risk evaluation and mitigation strategy
								(i)In
				generalThe applicant may submit to the Secretary an assessment
				of, and propose a modification to, the approved risk evaluation and mitigation
				strategy for a drug at any time, and shall submit such an assessment, which may
				propose such a modification—
									(I)when submitting a
				supplemental application for a new indication under subsection (b) or section
				351 of the Public Health Service Act;
									(II)when required by
				the strategy, as provided for in the timetable under paragraph (3)(E);
									(III)within a time
				specified by the Secretary, not to be less than 45 days, when ordered by the
				Secretary if the Secretary determines that new safety information indicates
				that an element under paragraph (3) or (4) should be modified or included in
				the strategy;
									(IV)within 90 days
				when ordered by the Secretary if the Secretary determines that new safety
				information indicates that an element under paragraph (5) should be modified or
				included in the strategy; or
									(V)within 15 days
				when ordered by the Secretary if the Secretary determines that there may be a
				cause for action by the Secretary under subsection (e).
									(ii)AssessmentAn
				assessment of the performance and adequacy of the approved risk evaluation and
				mitigation strategy for a drug shall include—
									(I)with respect to
				any goal under paragraph (5), an assessment of whether the restrictions on
				distribution and use are meeting the goal or whether the goal or such
				restrictions should be modified;
									(II)with respect to
				any post-approval study required under paragraph (4)(D), the status of such
				study, the expected completion date, and whether any difficulties completing
				the study have been encountered; and
									(III)with respect to
				any post-approval clinical trial required under paragraph (4)(E), whether
				enrollment has begun, the number of participants enrolled, the expected
				completion date, and whether any difficulties completing the clinical trial
				have been encountered.
									(iii)ModificationA
				modification (whether an enhancement or a reduction) to the approved risk
				evaluation and mitigation strategy for a drug may include the addition or
				modification of any element under subparagraph (A), (C), or (D) of paragraph
				(3) or the addition, modification, or removal of any element under paragraph
				(4) or (5), such as—
									(I)a labeling
				change, including the addition of a boxed warning;
									(II)adding a
				post-approval study or clinical trial requirement;
									(III)modifying a
				post-approval study or clinical trial requirement (such as a change in trial
				design due to legitimate difficulties recruiting participants);
									(IV)adding,
				modifying, or removing a restriction on advertising under subparagraph (F),
				(G), or (H) of paragraph (4);
									(V)adding,
				modifying, or removing a restriction on distribution or use under paragraph
				(5); or
									(VI)modifying the
				timetable for assessments of the strategy under paragraph (3)(E).
									(C)ReviewThe
				Secretary shall promptly review the proposed risk evaluation and mitigation
				strategy for a drug submitted under paragraph (A), or an assessment of the
				approved risk evaluation and mitigation strategy for a drug submitted under
				subparagraph (B).
							(D)DiscussionThe
				Secretary shall initiate discussions of the proposed risk evaluation and
				mitigation strategy for a drug submitted under subparagraph (A), or of an
				assessment of the approved risk evaluation and mitigation strategy for a drug
				submitted under subparagraph (B), with the applicant to determine a mutually
				agreeable strategy—
								(i)when submitted as
				part of an application or supplemental application under subparagraph (A) or
				(B)(i)(I), not less than 60 days before the action deadline for the application
				that has been agreed to by the Secretary and that has been set forth in goals
				identified in letters of the Secretary (relating to the use of fees collected
				under section 736 to expedite the drug development process and the review of
				human drug applications);
								(ii)when submitted
				under subparagraph (B)(i)(II) or (III), not later than 20 days after such
				submission;
								(iii)when submitted
				voluntarily by the applicant or under subparagraph (B)(i)(IV), not later than
				30 days after such submission; or
								(iv)when submitted
				under subparagraph (B)(i)(V), not later than 10 days after such
				submission.
								(E)Action
								(i)In
				generalUnless the applicant requests the dispute resolution
				process described under subparagraph (F), the Secretary shall approve and
				describe the risk evaluation and mitigation strategy for a drug, or any
				modification to the strategy—
									(I)as part of the
				action letter on the application, when a proposed strategy is submitted under
				subparagraph (A) or an assessment of the strategy is submitted under
				subparagraph (B)(i)(I); or
									(II)in an order,
				which shall be made public, issued not later than 50 days after the date
				discussions of such modification begin under subparagraph (C), when an
				assessment of the strategy is submitted voluntarily by the applicant or under
				subclause (II), (III), (IV), or (V) of subparagraph (B)(i).
									(ii)InactionAn
				approved risk evaluation and mitigation strategy shall remain in effect until
				the Secretary acts, if the Secretary fails to act as provided under clause
				(i).
								(F)Dispute
				resolution
								(i)Request for
				reviewNot earlier than 15 days, and not later than 35 days,
				after discussions under subparagraph (D) have begun to determine a mutually
				agreeable risk evaluation and mitigation strategy, the applicant may request in
				writing that a dispute about the strategy be reviewed by the Drug Safety
				Oversight Board.
								(ii)Scheduling
				reviewIf the applicant requests review under clause (i), the
				Secretary—
									(I)shall schedule
				the dispute for review at 1 of the next 2 regular meetings of the Drug Safety
				Oversight Board, whichever meeting date is more practicable; or
									(II)may convene a
				special meeting of the Drug Safety Oversight Board to review the matter more
				promptly, including to meet an action deadline on an application (including a
				supplemental application).
									(iii)Agreement
				terminates dispute resolutionAt any time before a decision and
				order is issued under clause (vi), the Secretary and the applicant may reach an
				agreement on the risk evaluation and mitigation strategy, terminating the
				dispute resolution process, and the Secretary shall issue an action letter or
				order, as appropriate, that describes the mutually agreeable strategy.
								(iv)Meeting of the
				boardAt the meeting of the Drug Safety Oversight Board described
				in clause (ii), the Board shall—
									(I)hear from both
				parties; and
									(II)review the
				dispute.
									(v)Recommendation
				of the BoardNot later than 5 days after such meeting of the Drug
				Safety Oversight Board, the Board shall provide a written recommendation on
				resolving the dispute to the Secretary.
								(vi)Action by the
				secretary
									(I)Action
				letterWith respect to a proposed risk evaluation and mitigation
				strategy submitted under subparagraph (A) or to an assessment of the strategy
				submitted under subparagraph (B)(i)(I), the Secretary shall issue an action
				letter that resolves the dispute not later than the later of—
										(aa)the action
				deadline referred to in subparagraph (D)(i); or
										(bb)7
				days after receiving the recommendation of the Drug Safety Oversight
				Board.
										(II)OrderWith
				respect to an assessment of the risk evaluation and mitigation strategy
				submitted voluntarily by the applicant or under subclause (II), (III), (IV), or
				(V) of subparagraph (B)(i), the Secretary shall issue an order, which shall be
				made public, that resolves the dispute not later than 7 days after receiving
				the recommendation of the Drug Safety Oversight Board.
									(vii)InactionAn
				approved risk evaluation and mitigation strategy shall remain in effect until
				the Secretary acts, if the Secretary fails to act as provided for under clause
				(vi).
								(viii)Effect on
				action deadlineWith respect to the application or supplemental
				application in which a proposed risk evaluation and mitigation strategy is
				submitted under subparagraph (A) or in which an assessment of the strategy is
				submitted under subparagraph (B)(i)(I), the Secretary shall be considered to
				have met the action deadline referred to in subparagraph (D)(i) with respect to
				such application if the applicant requests the dispute resolution process
				described in this subparagraph and if the Secretary—
									(I)has initiated the
				discussions described under such subparagraph not less than 60 days before such
				action deadline; and
									(II)has complied
				with the timing requirements of scheduling review, providing a written
				recommendation, and issuing an action letter under clauses (ii), (v), and (vi),
				respectively.
									(ix)Other dispute
				resolutionProcedural or scientific matters involving the review
				of human drug applications and supplements that cannot be resolved at the
				divisional level may in addition be appealed as described in letters of the
				Secretary (relating to the use of fees collected under section 736 to expedite
				the drug development process and the review of human drug applications).
								(x)DisqualificationNo
				individual who is an employee of the Food and Drug Administration and who
				reviews the application for a drug or who participated in other dispute
				resolution under clause (ix) with respect to such drug may serve on the Drug
				Safety Oversight Board at a meeting under clause (iv) to review a dispute about
				the risk evaluation and mitigation strategy for such drug.
								(xi)Additional
				expertiseThe Drug Safety Oversight Board may add members from
				offices within the Food and Drug Administration with relevant expertise,
				including the Office of Pediatrics, the Office of Women's Health, or the Office
				of Rare Diseases, for a meeting under clause (iv) of the Drug Safety Oversight
				Board.
								(G)Process for
				addressing Drug Class Effects
								(i)In
				GeneralWhen a concern about a serious risk of a drug may be
				related to the pharmacological class of the drug, the Secretary may defer
				assessments of the approved risk evaluation and mitigation strategies for such
				drugs until the Secretary has convened, after appropriate public notice, one or
				more public meetings to consider possible responses to such concern.
								(ii)Public
				MeetingsSuch public meetings may include—
									(I)one or more
				meetings of the applicants for such drugs;
									(II)one or more
				meetings of an appropriate advisory committee of the Food and Drug
				Administration; or
									(III)one or more
				workshops of scientific experts and other stakeholders.
									(iii)ActionAfter
				considering the discussions from any meetings under clause (ii), the Secretary
				may—
									(I)announce in the
				Federal Register a planned regulatory action, including a modification to each
				risk evaluation and mitigation strategy, for drugs in the pharmacological
				class;
									(II)seek public
				comment about such action; and
									(III)after seeking
				such comment, issue an order addressing such regulatory action.
									(H)International
				CoordinationTo the extent practicable, the Secretary shall
				coordinate elements of the risk evaluation and mitigation strategy for a drug,
				such as the timetable for submission of assessments under paragraph (3)(E), a
				study under paragraph (4)(D), or a clinical trial under paragraph (4)(E), with
				efforts to manage the serious risks of such drug by the marketing authorities
				of other countries whose drug approval and risk management processes the
				Secretary deems comparable to the drug approval and risk management processes
				of the United States.
							(I)EffectUse
				of the processes described in subparagraphs (G) and (H) shall not delay action
				on an application or a supplement to an application for a drug.
							(J)No effect on
				labeling changes that do not require preapprovalIn the case of a
				labeling change to which section 314.70 of title 21, Code of Federal
				Regulations (or any successor regulation), applies for which the submission of
				a supplemental application is not required or for which distribution of the
				drug involved may commence upon the receipt by the Secretary of a supplemental
				application for the change, the submission of an assessment of the approved
				risk evaluation and mitigation strategy for the drug under this subsection is
				not
				required.
							.
			102.Enforcement
				(a)MisbrandingSection
			 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by
			 adding at the end the following:
					
						(x)If it is a drug
				subject to an approved risk evaluation and mitigation strategy under section
				505(o) and the applicant for such drug fails to—
							(1)make a labeling
				change required by such strategy after the Secretary has completed review of,
				and acted on, an assessment of such strategy under paragraph (6) of such
				section; or
							(2)comply with a
				requirement of such strategy with respect to advertising as provided for under
				subparagraph (F), (G), or (H) of paragraph (4) of such
				section.
							.
				(b)Civil
			 penaltiesSection 303(f) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 333(f)) is amended—
					(1)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6),
			 respectively;
					(2)by inserting
			 after paragraph (2) the following:
						
							(3)An applicant (as
				such term is used in section 505(o)) who knowingly fails to comply with a
				requirement of an approved risk evaluation and mitigation strategy under such
				section 505(o) shall be subject to a civil money penalty of not less than
				$15,000 and not more than $250,000 per violation, and not to exceed $1,000,000
				for all such violations adjudicated in a single
				proceeding.
							;
					(3)in paragraph
			 (2)(C), by striking paragraph (3)(A) and inserting
			 paragraph (4)(A);
					(4)in paragraph (4),
			 as so redesignated, by striking paragraph (1) or (2) each place
			 it appears and inserting paragraph (1), (2), or (3); and
					(5)in paragraph (6),
			 as so redesignated, by striking paragraph (4) each place it
			 appears and inserting paragraph (5).
					103.Conforming
			 amendments
				(a)Regulation of
			 biological productsSection 351 of the Public Health Service Act
			 (42 U.S.C. 262) is amended—
					(1)in subsection
			 (a)(2), by adding at the end the following:
						
							(D)Risk evaluation and mitigation
				strategyA person that submits an application for a license under
				this paragraph shall submit to the Secretary as part of the application a
				proposed risk evaluation and mitigation strategy as described under section
				505(o) of the Federal Food, Drug, and Cosmetic
				Act.
							;
				and
					(2)in subsection
			 (j), by inserting , including the requirements under section 505(o) of
			 such Act, after , and Cosmetic Act.
					(b)Preclearance of
			 advertisementSection 502(n)(3)(A) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 352(n)(3)(A)) is amended by inserting (or when
			 required under section 505(o)(4)(F)) after except in
			 extraordinary circumstances.
				(c)Content of a
			 new drug applicationSection 505(b)(1) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(b)) is amended—
					(1)in subparagraph
			 (F), by striking and; and
					(2)in subparagraph
			 (G), by striking the period and inserting the following: , and (H) a
			 proposed risk evaluation and mitigation strategy as described under subsection
			 (o)..
					(d)Withdrawal or
			 suspension of approvalSection 505(e) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(e)) is amended by adding at the end the
			 following: The Secretary may withdraw the approval of an application
			 submitted under subsection (b) or (j), or suspend the approval of such an
			 application, as provided under this subsection, without first ordering the
			 applicant to submit an assessment of the approved risk evaluation and
			 mitigation strategy for the drug under subsection
			 (o)(6)(B)(i)(V)..
				(e)Drugs subject
			 to an abbreviated new drug applicationSection 505(j)(2) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(2)) is amended by adding
			 at the end the following:
					
						(D)Risk evaluation and mitigation
				strategy requirementA drug that is the subject of an abbreviated
				new drug application under this subsection shall be subject to each element of
				the risk evaluation and mitigation strategy required under subsection (o) for
				the applicable listed drug, except for any post-approval clinical trial
				requirement described under paragraph (4)(E) of such
				subsection.
						.
				104.Resources
				(a)User
			 feesSubparagraph (F) of section 735(6) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 379g(6)) is amended to read as
			 follows:
					
						(F)Reviewing and
				implementing risk evaluation and mitigation strategies, and collecting,
				developing, and reviewing safety information on drugs, including adverse event
				reports.
						.
				(b)Public
			 accountabilitySection 505(a) of the Prescription Drug User Fee
			 Amendments of 2002 (Subtitle A of title V of the Public Health Security and
			 Bioterrorism Preparedness and Response Act of 2002 (Public Law 107-188)) is
			 amended by adding at the end the following:
					
						(3)Drug
				safetyThe recommendations under paragraph (1) shall include
				estimates of the amounts by which the fee revenue amounts for fiscal years 2008
				through 2012 should be increased to review and implement risk evaluation and
				mitigation strategies, and to collect, develop, and review safety information
				on drugs, including adverse event
				reports.
						.
				(c)Strategic Plan
			 for information technologyNot later than 1 year after the date
			 of enactment of this title, the Secretary of Health and Human Services
			 (referred to in this Act as the Secretary) shall submit to the
			 Committee on Health, Education, Labor, and Pensions and the Committee on
			 Appropriations of the Senate and the Committee on Energy and Commerce and the
			 Committee on Appropriations of the House of Representatives, a strategic plan
			 on information technology that includes—
					(1)an assessment of
			 the information technology infrastructure, including data collection and data
			 mining systems, needed by the Food and Drug Administration to comply with the
			 requirements of this title (and the amendments made by this title), to
			 establish standards to achieve interoperability, and to move toward electronic
			 health records;
					(2)an assessment of
			 the extent to which the current information technology assets of the Food and
			 Drug Administration are sufficient to meet the needs assessment under paragraph
			 (1);
					(3)a plan for
			 enhancing the information technology assets of the Food and Drug Administration
			 toward meeting the needs assessment under paragraph (1); and
					(4)an assessment of
			 additional resources needed to so enhance the information technology assets of
			 the Food and Drug Administration.
					105.Drug
			 labeling
				(a)Accessible
			 repository of drug labelingNot later than the effective date of
			 this title, the Secretary, through the Commissioner of Food and Drugs, and the
			 Director of the National Institutes of Health, shall establish a searchable
			 repository of structured, electronic product information, including the
			 approved professional labeling and any required patient labeling of each drug
			 approved under section 505 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355) or licensed under section 351 of the Public Health Service Act (42
			 U.S.C. 262) in order to improve patient safety through accessible product
			 information, support initiatives to improve patient care by better management
			 of health care information, and provide standards for drug information. Such
			 repository shall be made publicly accessible on the Internet website of the
			 National Library of Medicine and through a link on the homepage of the Internet
			 website of the Food and Drug Administration.
				(b)Posting upon
			 approvalThe Secretary shall post in the repository under
			 subsection (a) the approved professional labeling and any required patient
			 labeling of a drug approved under such section 505 or licensed under such
			 section 351 not later than 21 days after the date the drug is approved,
			 including in a supplemental application with respect to a labeling
			 change.
				(c)ReportThe
			 Secretary shall report annually to the Committee on Energy and Commerce of the
			 House of Representatives and the Committee on Health, Education, Labor and
			 Pensions of the Senate on the status of the repository under subsection (a),
			 and on progress in posting structured electronic product information, including
			 posting of information regarding drugs approved prior to the effective date of
			 this title.
				(d)Medication
			 guidesNot later than the effective date of this title, the
			 Secretary, through the Commissioner of Food and Drugs, shall establish on the
			 Internet website page for the repository under subsection (a) a link to a list
			 of each drug, whether approved under such section 505 or licensed under such
			 section 351, for which a Medication Guide, as provided for under part 208 of
			 title 21, Code of Federal Regulations (or any successor regulations), is
			 required.
				106.Effective date
			 and applicability
				(a)Effective
			 dateThis title shall take effect 180 days after the date of
			 enactment of this Act.
				(b)Drugs deemed to
			 have risk evaluation and mitigation strategies
					(1)In
			 GeneralA drug that was approved before the effective date of
			 this title and for which there are in effect on the effective date of this
			 title restrictions on distribution and use required under section 314.520 or
			 section 600.42 of title 21, Code of Federal Regulations, or otherwise agreed to
			 by the applicant and the Secretary for such drug, shall be deemed to have an
			 approved risk evaluation and mitigation strategy under such section 505(o) of
			 the Federal Food, Drug, and Cosmetic Act (as added by this title).
					(2)Risk evaluation
			 and mitigation strategyThe approved risk evaluation and
			 mitigation strategy deemed in effect for a drug under paragraph (1) shall
			 consist of the elements described in subparagraphs (A) and (B) of paragraph (3)
			 of such section 505(o) and any other additional elements under paragraphs (4)
			 and (5) in effect for such drug on the effective date of this title.
					(3)NotificationNot
			 later than 30 days after the effective date of this title, the Secretary shall
			 notify the applicant for each drug described in paragraph (1)—
						(A)that such drug is
			 deemed to have an approved risk evaluation and mitigation strategy pursuant to
			 such paragraph; and
						(B)of the date,
			 which shall be no earlier than 6 months after the applicant is so notified, by
			 which the applicant shall submit to the Secretary an assessment of such
			 approved strategy under paragraph (6)(B) of such section 505(o).
						(4)Enforcement
			 Only after Assessment and ReviewNeither the Secretary nor the
			 Attorney General may seek to enforce a requirement of a risk evaluation and
			 mitigation strategy deemed in effect under paragraph (1) before the Secretary
			 has completed review of, and acted on, the first assessment of such strategy
			 under such section 505(o).
					(c)Other drugs
			 approved before the effective dateThe Secretary, on a
			 case-by-case basis, may require the applicant for a drug approved before the
			 effective date of this title to which subsection (b) does not apply to submit a
			 proposed risk evaluation and mitigation strategy in accordance with the
			 timeframes provided for in subclause (III), (IV), or (V), as applicable, of
			 paragraph (6)(B)(i) of such section 505(o) if the Secretary determines
			 that—
					(1)an element
			 described under paragraph (3)(A) of such section 505(o) may require
			 modification; or
					(2)a standard for
			 adding an element described in paragraph (4) or (5) of such section 505(o) that
			 is not in effect with respect to such drug may apply to such drug.
					IIReagan-Udall
			 Institute for Applied Biomedical Research
			201.The
			 Reagan-Udall Institute for Applied Biomedical Research
				(a)In
			 generalChapter VII of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 371 et seq.) is amended by
			 adding at the end the following:
					
						HEstablishment of
				Reagan-Udall Institute for Applied Biomedical Research
							760.Establishment
				and functions of the Institute
								(a)In
				generalThere is established within the Food and Drug
				Administration an Institute to be known as the Reagan-Udall Institute for
				Applied Biomedical Research (referred to in this subchapter as the
				Institute). The Institute shall be headed by an Executive
				Director, appointed by the members of the Board of Directors under subsection
				(e).
								(b)Purpose of
				InstituteThe purpose of the Institute is to advance the Critical
				Path Initiative of the Food and Drug Administration to modernize medical
				product development, accelerate innovation, and enhance product safety
				by—
									(1)initiating,
				sponsoring, and organizing collaborative and multidisciplinary research in the
				sciences of developing, manufacturing, and evaluating the safety and
				effectiveness of diagnostics, devices, biologics, and drugs;
									(2)ensuring the broad participation of
				academic, government, and industrial researchers in the work of the Institute;
				and
									(3)ensuring the maximum distribution and
				utilization of the outcomes of such research, including through publication of
				research results and dissemination of intellectual property generated by the
				Institute.
									(c)Duties of the
				InstituteThe Institute shall—
									(1)establish goals
				and priorities relating to the sciences of developing, manufacturing, and
				evaluating the safety and effectiveness of diagnostics, devices, biologics, and
				drugs;
									(2)identify unmet
				needs in the sciences of developing, manufacturing, and evaluating the safety
				and effectiveness of diagnostics, devices, biologics, and drugs;
									(3)in consultation
				with the National Institutes of Health, assess existing and proposed Federal
				intramural and extramural research and development programs relating to such
				sciences, facilitate and encourage interagency coordination of such programs,
				and participate in such programs relating to such sciences, including—
										(A)the
				identification and validation of biomarkers for use in diagnostic, device,
				biologic, and drug development;
										(B)the development
				and validation of animal models for human disease;
										(C)pharmacogenomics
				and inter-individual variability in drug and biologic response;
										(D)the development
				of data analysis technology for use in device, biologic, and drug
				development;
										(E)advancing
				improvements to the design and conduct of clinical trials;
										(F)toxicological
				quality assessment technologies;
										(G)device
				manufacturing, design and materials science;
										(H)failure mode
				assessment for product development;
										(I)improving adverse
				event reporting and analysis;
										(J)bridging
				engineering data and clinical performance for devices; and
										(K)computer
				modeling;
										(4)award grants to,
				or enter into contracts or cooperative agreements with, scientists and entities
				to advance the purposes of the Institute pursuant to the processes established
				in the by-laws under subsection (d)(2)(A);
									(5)release and
				publish information and data and, to the extent practicable, license,
				distribute, and release material, reagents, and techniques to maximize,
				promote, and coordinate the availability of such material, reagents, and
				techniques for use by the Food and Drug Administration, nonprofit
				organizations, and academic and industrial researchers;
									(6)ensure
				that—
										(A)action is taken
				as necessary to obtain patents for inventions developed by the Institute or
				with funds from the Institute;
										(B)action is taken
				as necessary to enable the licensing of inventions developed by the Institute
				or with funds from the Institute; and
										(C)executed
				licenses, memoranda of understanding, material transfer agreements, contracts,
				and other such instruments promote, to the maximum extent practicable, the
				broadest conversion to commercial and noncommercial applications of licensed
				and patented inventions of the Institute consistent with subsection
				(b)(3);
										(7)recruit
				scientists and hold or sponsor (in whole or in part) meetings as appropriate to
				further the purposes of the Institute;
									(8)provide objective
				clinical and scientific information to the Food and Drug Administration and,
				upon request, to other Federal agencies regarding how to ensure that regulatory
				policy accommodates scientific advances;
									(9)conduct annual
				evaluations of research activities that are supported by the Institute;
				and
									(10)carry out such
				other activities consistent with the purposes of the Institute as the Board
				determines appropriate.
									(d)Board of
				directors
									(1)Establishment
										(A)In
				generalThe Institute shall have a Board of Directors (referred
				to in this subchapter as the Board), which shall be composed of
				ex officio and appointed members in accordance with this subsection. All
				appointed members of the Board shall be voting members.
										(B)Ex officio
				membersThe ex officio members of the Board shall be—
											(i)the immediate
				past Chair of Board of Directors of the Institute;
											(ii)the Commissioner
				of Food and Drugs; and
											(iii)the Director of
				the National Institutes of Health.
											(C)Appointed
				members
											(i)In
				generalThe ex officio members of the Board under subparagraph
				(B) shall, by majority vote, appoint to the Board 12 individuals. Of such
				appointed members—
												(I)4 shall be
				representatives of the general pharmaceutical, device, and biotechnology
				industries;
												(II)3 shall be
				representatives of academic research organizations;
												(III)2 shall be
				representatives of Government agencies, including the Food and Drug
				Administration and the National Institutes of Health;
												(IV)2 shall be
				representatives of patient advocacy organizations; and
												(V)1 shall be a
				representative of health care providers.
												(ii)RequirementThe
				ex officio members shall ensure the Board membership includes individuals with
				expertise in clinical pharmacology, biomedical informatics, information
				management, product safety, process improvement and pharmaceutical sciences,
				and medical device and biomedical engineering.
											(2)Duties of
				boardThe Board shall—
										(A)establish by-laws
				for the Institute that—
											(i)are published in
				the Federal Register and available for public comment;
											(ii)establish
				licensing, distribution, and publication policies that support the widest and
				least restrictive use by the public of information and inventions developed by
				the Institute or with Institute funds to carry out the duties described in
				paragraphs (5) and (6) of subsection (c);
											(iii)specify
				criteria and processes for the review of proposals and awarding of grants and
				contracts that include peer review and that are substantially consistent with
				those established by other government organizations, such as the National
				Institutes of Health and the National Science Foundation;
											(iv)specify a
				process for annual Board review of the operations of the Institute; and
											(v)establish
				specific duties of the Executive Director;
											(B)identify and
				prioritize the scientific needs that may be effectively and uniquely addressed
				by the Institute;
										(C)prioritize and
				provide overall direction to the research activities of the Institute;
										(D)evaluate the
				performance of the Executive Director; and
										(E)carry out any
				other necessary activities regarding the functioning of the Institute.
										(3)Additional
				board functions
										(A)In
				generalThe Board may establish 1 or more Critical Path
				Institutes to conduct multidisciplinary and collaborative research, education,
				and outreach, and to modernize the sciences of developing, manufacturing, and
				evaluating the safety and effectiveness of diagnostics, devices, biologics, and
				drugs.
										(B)EligibilityTo
				be eligible to host a Critical Path Institute described in subparagraph (A), an
				entity shall—
											(i)be a State or
				local government, institution of higher education, or nonprofit entity with
				demonstrated ability, personnel, and clinical and other technical expertise to
				undertake the duties consistent with the activities in subparagraph (A);
				and
											(ii)submit to the
				Board an application at such time, in such manner, and containing such
				information as the Board may require.
											(4)ChairThe
				ex officio members of the Board under paragraph (1)(B) shall designate an
				appointed member of the Board to serve as the Chair of the Board.
									(5)Terms and
				vacancies
										(A)TermThe
				term of office of each member of the Board appointed under paragraph (1)(C)
				shall be 4 years, except that the terms of offices for the initial appointed
				members of the Board shall expire on a staggered basis as determined by the ex
				officio members.
										(B)VacancyAny
				vacancy in the membership of the Board—
											(i)shall not affect
				the power of the remaining members to execute the duties of the Board;
				and
											(ii)shall be filled
				by appointment by the ex officio members of the Board in the manner described
				under paragraph (1)(C)(i).
											(C)Partial
				termIf a member of the Board does not serve the full term
				applicable under subparagraph (A), the individual appointed by the ex officio
				members of the Board in the manner described under paragraph (1)(C)(i) to fill
				the resulting vacancy shall be appointed for the remainder of the term of the
				predecessor of the individual.
										(D)Serving past
				termA member of the Board may continue to serve after the
				expiration of the term of the member until a successor is appointed.
										(6)CompensationMembers
				of the Board may not receive compensation for service on the Board. Such
				members may be reimbursed for travel, subsistence, and other necessary expenses
				incurred in carrying out the duties of the Board, as set forth in the bylaws
				issued by the Board.
									(e)Executive
				Director
									(1)In
				generalThe Board shall appoint an Executive Director who shall
				serve at the pleasure of the Board. The Executive Director shall be responsible
				for the day-to-day operations of the Institute and shall have such specific
				duties and responsibilities as the Board shall prescribe.
									(2)CompensationThe
				compensation of the Executive Director shall be fixed by the Board but shall
				not be greater than the compensation of the Commissioner of Food and
				Drugs.
									(f)Administrative
				powersIn carrying out this subchapter, the Board, acting through
				the Executive Director, may—
									(1)hire, promote,
				compensate, and discharge 1 or more officers, employees, and agents, as may be
				necessary, and define their duties;
									(2)prescribe the
				manner in which—
										(A)real or personal
				property of the Institute is acquired, held, and transferred;
										(B)general
				operations of the Institute are to be conducted; and
										(C)the privileges
				granted to the Board by law are exercised and enjoyed;
										(3)with the consent
				of the applicable executive department or independent agency, use the
				information, services, and facilities of such department or agencies in
				carrying out this section;
									(4)enter into
				contracts with public and private organizations for the writing, editing,
				printing, and publishing of books and other material;
									(5)hold, administer,
				invest, and spend any gift, devise, or bequest of real or personal property
				made to the Institute under subsection (g);
									(6)enter into such
				other contracts, leases, cooperative agreements, and other transactions as the
				Board considers appropriate to conduct the activities of the Institute;
									(7)appoint other
				groups of advisors as may be determined necessary to carry out the functions of
				the Institute; and
									(8)exercise other
				powers as set forth in this section, and such other incidental powers as are
				necessary to carry out its powers, duties, and functions in accordance with
				this subchapter.
									(g)Acceptance of
				funds from other sourcesThe Executive Director may accept on
				behalf of the Institute, any funds, gifts, devises, or bequests of real or
				personal property made to the Institute from sources outside the Food and Drug
				Administration, including private entities, for the purposes of carrying out
				the duties of the Institute.
								(h)Annual
				reports
									(1)Reports to
				InstituteAny recipient of a grant, contract, or cooperative
				agreement from the Institute under this section shall submit to the Institute a
				report on an annual basis for the duration of such grant, contract, or
				cooperative agreement, that describes the activities carried out under such
				grant, contract, or cooperative agreement.
									(2)Report to
				CongressBeginning with fiscal year 2008, the Executive Director
				shall submit to the Committee on Health, Education, Labor, and Pensions and the
				Committee on Appropriations of the Senate and the Committee on Energy and
				Commerce and the Committee on Appropriations of the House of Representatives an
				annual report that—
										(A)describes the
				activities of the Institute and of the recipients of a grant, contract, or
				cooperative agreement under this section, including the practical impact of the
				Institute on medical product development, with emphasis on progress made by the
				Food and Drug Administration in incorporating Critical Path priorities to
				modernize medical product development, accelerate innovation, and enhance
				product safety;
										(B)provides a
				specific accounting of the source of all funds used by the Institute to carry
				out such activities; and
										(C)describes how
				such funds were used by the Institute.
										(i)Separation of
				fundsThe Executive Director shall ensure that the funds received
				from the Treasury are held in separate accounts from funds received from
				private entities under subsection (g).
								(j)Authorization
				of appropriations
									(1)In
				generalThere are authorized to be appropriated $20,000,000 for
				each of fiscal years 2008 through 2013 to carry out this section, section 761,
				and section 762.
									(2)LimitationFrom
				amounts appropriated for a fiscal year under subparagraph (A), the Secretary
				shall use not less than $1,200,000 to carry out subsections (a), (b), and (d)
				through
				(i).
									.
				(b)Employees from
			 other Federal agenciesChapter VII (21 U.S.C. 380 et seq.) (as
			 amended by subsection (a)) is amended by adding at the end the
			 following:
					
						761.Accepting
				employees from other Federal agencies
							(a)Collaboration
				with other agenciesTo carry out the purposes of the Institute,
				the Secretary, acting through the Commissioner of Food and Drugs and in
				consultation with the Executive Director of the Institute, may collaborate with
				other Federal agencies and accept the services of employees from those agencies
				without reimbursement to those agencies.
							(b)Detail of
				government employeesNot more than 5 Federal Government employees
				may be detailed to the Institute at any time for a period not to exceed 6 years
				for each such employee, and such detail shall be without civil service status
				or privilege. Such employees shall abide by the statutory, regulatory, ethical,
				and procedural standards applicable to employees of the Food and Drug
				Administration.
							(c)Procurement of
				temporary and intermittent servicesThe Executive Director may
				procure temporary and intermittent services under section 3109(b) of title 5,
				United States Code, at rates for individuals which do not exceed the daily
				equivalent of the annual rate of basic pay prescribed for level V of the
				Executive Schedule under section 5316 of such title.
							(d)No additional
				liabilityNothing in this section adds to any liability that the
				United States may have under chapter 171 of title 28, United States Code
				(commonly known as the Federal Tort Claims
				Act).
							.
				(c)Other Institute
			 provisionsChapter VII (21
			 U.S.C. 371 et seq.) (as amended by subsection (b)) is amended by adding at the
			 end the following:
					
						762.Location of
				Institute
							(a)In
				generalThe Institute shall, if practicable, be located not more
				than 20 miles from the District of Columbia.
							(b)Use of
				spaceThe Secretary shall consult with the Administrator of
				General Services to ensure the most cost-efficient arrangement for the leasing
				or purchase of real property for adequate facilities which, if practicable,
				shall be located at the Food and Drug Administration, to meet the needs of the
				Institute in carrying out this
				subchapter.
							.
				(d)Recovery and
			 retention of fees for FOIA requestsChapter VII of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 371 et seq.) (as amended by subsection (c)) is amended
			 by adding at the end the following:
					
						763.Recovery and
				retention of fees for freedom of information requests to the Institute
							(a)In
				generalThe Secretary, acting through the Commissioner of Food
				and Drugs, may—
								(1)set and charge
				fees, in accordance with section 552(a)(4)(A) of title 5, United States Code,
				to recover all reasonable costs incurred in processing requests made under
				section 552 of title 5, United States Code, for records obtained or created by
				the Institute under this Act or any other Federal law for which responsibility
				for administration has been delegated to the Institute by the Secretary;
								(2)retain all fees
				charged for such requests; and
								(3)establish an
				accounting system and procedures to control receipts and expenditures of fees
				received under this section.
								(b)Use of
				feesThe Secretary and the Commissioner of Food and Drugs shall
				not use fees received under this section for any purpose other than funding the
				processing of requests described in subsection (a)(1). Such fees shall not be
				used to reduce the amount of funds made available to carry out other provisions
				of this Act.
							(c)Waiver of
				feesNothing in this section shall supersede the right of a
				requester to obtain a waiver of fees pursuant to section 552(a)(4)(A) of title
				5, United States
				Code.
							.
				IIIClinical
			 trials
			301.Clinical trial
			 registry database and clinical trial results database
				(a)In
			 generalSection 402(j) of the
			 Public Health Service Act (42 U.S.C. 282(j)) is amended to read as
			 follows:
					
						(j)Clinical trial
				registry database; clinical trial results database
							(1)Definitions;
				requirement
								(A)DefinitionsIn
				this subsection:
									(i)Clinical trial
				informationThe term clinical trial information
				means those data elements that are necessary to complete an entry in the
				clinical trial registry database under paragraph (2) or the clinical trial
				results database under paragraph (3), as applicable.
									(ii)Completion
				dateThe term completion date means, with respect to
				a clinical trial, the date on which the last patient enrolled in the clinical
				trial has completed his or her last medical visit of the clinical trial (known
				as last patient last visit), whether the clinical trial concluded according to
				the prespecified protocol plan or was terminated.
									(iii)DrugThe
				term drug means a drug as defined in section 201(g) of the Federal
				Food, Drug, and Cosmetic Act or a biological product as defined in section 351
				of this Act.
									(iv)Responsible
				partyThe term responsible party, with respect to a
				clinical trial of a drug, means the sponsor of the clinical trial or the
				principal investigator of such clinical trial if so designated by such
				sponsor.
									(B)RequirementThe
				Secretary shall develop a mechanism by which—
									(i)the responsible
				party for each applicable clinical trial shall submit the identity and contact
				information of such responsible party to the Secretary at the time of
				submission of clinical trial information under paragraph (2); and
									(ii)other Federal
				agencies may identify the responsible party for an applicable clinical
				trial.
									(2)Clinical trial
				registry database
								(A)Applicable
				clinical trial
									(i)In
				generalFor purposes of this paragraph the term applicable
				clinical trial means—
										(I)an interventional
				clinical trial conducted before the drug is approved under section 505 of the
				Federal Food, Drug, and Cosmetic Act or licensed under section 351 of this Act
				that is—
											(aa)a
				therapeutic or chemopreventive exploratory clinical trial to verify the
				efficacy and establish appropriate doses for the drug; or
											(bb)a
				therapeutic or chemopreventive confirmatory clinical trial;
											(II)a clinical trial
				conducted after the drug is approved under such section 505 or licensed under
				such section 351; or
										(III)a
				pharmacokinetic study to support a pediatric indication for the drug.
										(ii)ExceptionA
				clinical trial under clause (i)(I)(aa) does not include—
										(I)an exploratory
				clinical trial that is intended solely to assess safety or solely to evaluate
				pharmacokinetics; or
										(II)an observational
				study.
										(B)Establishment
									(i)In
				generalTo enhance patient enrollment and provide a mechanism to
				track subsequent progress of clinical trials, the Secretary, acting through the
				Director of NIH, shall establish and administer a clinical trial registry
				database in accordance with this subsection (referred to in this subsection as
				the registry database). The Director of NIH shall ensure that
				the registry database is made publicly available through the Internet.
									(ii)ContentThe
				Secretary shall promulgate regulations for the submission to the registry
				database of clinical trial information that—
										(I)conforms to the
				International Clinical Trials Registry Platform trial registration data set of
				the World Health Organization;
										(II)if the drug is
				not approved under section 505 of the Federal Food, Drug, and Cosmetic Act or
				licensed under section 351 of this Act, specifies whether or not there is a
				mechanism to access the drug outside of the clinical trial for those who do not
				qualify for enrollment in the clinical trial and how to obtain information
				about such a mechanism; and
										(III)requires the
				inclusion of such other data elements to the registry database as
				appropriate.
										(C)Format and
				structure
									(i)Searchable
				categoriesThe Director of NIH shall ensure that the public may
				search the entries in the registry database by—
										(I)(aa)the indication being
				studied in the clinical trial, using Medical Subject Headers (MeSH)
				descriptors; or
											(bb)the safety issue being studied in the
				clinical trial;
											(II)enrollment
				status of the clinical trial; and
										(III)the sponsor of
				the clinical trial.
										(ii)FormatThe
				Director of the NIH shall ensure that the registry database is easily used by
				patients, and that entries are easily compared.
									(D)Data
				submissionThe responsible party for an applicable clinical trial
				shall submit to the Director of NIH for inclusion in the registry database the
				clinical trial information described in subparagraph (B)(ii).
								(E)Truthful
				clinical trial information
									(i)In
				generalThe clinical trial information submitted by a responsible
				party under this paragraph shall not be false or misleading in any
				particular.
									(ii)EffectClause
				(i) shall not have the effect of requiring clinical trial information with
				respect to an applicable clinical trial to include information from any source
				other than such clinical trial.
									(F)Changes in
				clinical trial status
									(i)EnrollmentThe
				responsible party for an applicable clinical trial shall update the enrollment
				status not later than 30 days after the enrollment status of such clinical
				trial changes.
									(ii)CompletionThe
				responsible party for an applicable clinical trial shall report to the Director
				of NIH that such clinical trial is complete not later than 30 days after the
				completion date of the clinical trial.
									(G)Timing of
				submissionThe clinical trial information for an applicable
				clinical trial required to be submitted under this paragraph shall be submitted
				not later than 14 days after the first patient is enrolled in such clinical
				trial.
								(3)Clinical trials
				results database
								(A)Applicable
				clinical trial
									(i)In
				generalFor purposes of this paragraph, the term applicable
				clinical trial means—
										(I)an interventional
				clinical trial conducted before the drug is approved under section 505 of the
				Federal Food, Drug, and Cosmetic Act or licensed under section 351 of this Act
				that is—
											(aa)a
				therapeutic or chemopreventive confirmatory clinical trial;
											(bb)a
				clinical trial for a drug approved as a fast-track product under section 506 of
				the Federal Food, Drug, and Cosmetic Act, if such clinical trial is used to
				form the primary basis of an efficacy claim for such drug; or
											(cc)if
				required by the Secretary under subparagraph (G)(i), a clinical trial described
				in paragraph (2)(A)(i)(I)(aa);
											(II)a clinical trial
				completed after the drug is approved under such section 505 or licensed under
				such section 351; or
										(III)a
				pharmacokinetic study to support a pediatric indication for the drug.
										(ii)ExceptionA
				clinical trial under clause (i) does not include—
										(I)an exploratory
				clinical trial that is intended solely to assess safety or solely to evaluate
				pharmacokinetics; or
										(II)an observational
				study.
										(B)EstablishmentTo
				ensure that results of clinical trials are made public and that patients and
				providers have current information regarding the results of clinical trials,
				the Secretary, acting through the Director of NIH, shall establish and
				administer a clinical trial results database in accordance with this subsection
				(referred to in this subsection as the results database).
								(C)Searchable
				categoriesThe Director of NIH shall ensure that the public may
				search the entries in the results database by—
									(i)(I)the indication studied
				in the clinical trial, using Medical Subject Headers (MeSH) descriptors;
				or
										(II)the safety issue studied in the clinical
				trial;
										(ii)whether an
				application for the tested indication is approved, pending approval, withdrawn,
				or not submitted;
									(iii)the phase of
				the clinical trial;
									(iv)the name of the
				drug that is the subject of the clinical trial; and
									(v)within the
				documents described in subclauses (II) and (III) of subparagraph
				(D)(ii)—
										(I)the sponsor of
				the clinical trial; and
										(II)each financial
				sponsor of the clinical trial.
										(D)Contents
									(i)In
				generalThe responsible party for an applicable clinical trial
				shall submit to the Director of NIH for inclusion in the results database the
				clinical trial information described in clause (ii).
									(ii)Required
				elementsIn submitting clinical trial information for an
				applicable clinical trial to the Director of NIH for inclusion in the results
				database, the responsible party shall include, with respect to such clinical
				trial, the following information:
										(I)The information
				described in clauses (i) through (iv) of subparagraph (C).
										(II)A
				non-promotional summary document that is written in non-technical,
				understandable language for patients that includes the following:
											(aa)The purpose of
				the clinical trial.
											(bb)The sponsor of
				the clinical trial.
											(cc)A
				point of contact for information about the clinical trial.
											(dd)A
				description of the patient population tested in the clinical trial.
											(ee)A
				general description of the clinical trial and results, including a description
				of and the reasons for any changes in the clinical trial design that occurred
				since the date of submission of clinical trial information for inclusion in the
				registry database established under paragraph (2) and a description of any
				significant safety information.
											(III)A
				non-promotional summary document that is technical in nature that includes the
				following:
											(aa)The purpose of
				the clinical trial.
											(bb)The sponsor of
				the clinical trial.
											(cc)Each financial
				sponsor of the clinical trial.
											(dd)A
				point of contact for scientific information about the clinical trial.
											(ee)A
				description of the patient population tested in the clinical trial.
											(ff)A
				general description of the clinical trial and results, including a description
				of and the reasons for any changes in the clinical trial design that occurred
				since the date of submission of clinical trial information for the clinical
				trial in the registry database established under paragraph (2).
											(gg)Summary data
				describing the results, including—
												(AA)whether the
				primary endpoint was achieved, including relevant statistics;
												(BB)an assessment of
				any secondary endpoints, if applicable, including relevant statistics;
				and
												(CC)any significant
				safety information, including a summary of the incidence of serious adverse
				events observed in the clinical trial and a summary of the most common adverse
				events observed in the clinical trial and the frequencies of such
				events.
												(IV)A link to
				available peer-reviewed publications based on the results of the clinical
				trial, if any.
										(V)The completion
				date of the clinical trial.
										(VI)A link to the
				Internet web posting of any adverse regulatory actions taken by the Food and
				Drug Administration, such as a warning letter, that was substantively based on
				the clinical trial design, outcome, or representation made by the applicant
				about the design or outcome of the clinical trial.
										(E)TimingA
				responsible party shall submit to the Director of NIH for inclusion in the
				results database clinical trial information for an applicable clinical trial
				not later than 1 year after the completion date of the clinical trial as
				reported under paragraph (2)(F)(ii).
								(F)Truthful
				clinical trial information
									(i)In
				generalThe clinical trial information submitted by a responsible
				party under this paragraph shall not be false or misleading in any
				particular.
									(ii)EffectClause
				(i) shall not have the effect of requiring clinical trial information with
				respect to an applicable clinical trial to include information from any source
				other than such clinical trial.
									(G)Inclusion of
				earlier clinical trials
									(i)In
				generalThe Secretary may, subject to clause (ii), require
				through rulemaking the submission of clinical trial information for the
				clinical trials described in paragraph (2)(A)(i)(I)(aa) to the Director of NIH
				for inclusion in the results database.
									(ii)Conditions for
				requiring inclusion of earlier trialsThe Secretary may
				promulgate regulations pursuant to clause (i) if—
										(I)the Comptroller
				General of the United States has submitted to the Secretary the report
				described under clause (iii); and
										(II)such report
				recommends the inclusion in the results database of clinical trial information
				for the clinical trials described under paragraph (2)(A)(i)(I)(aa).
										(iii)Study by
				GAONot earlier than 2 years after the results database has been
				established, the Comptroller General of the United States shall initiate a
				report that—
										(I)evaluates the
				operation of the database, including with respect to cost, burden on drug
				sponsors and agencies, and the value to patients and health care providers of
				inclusion in the results database of clinical trial information with respect to
				clinical trials described in paragraph (2)(A)(i)(I)(aa);
										(II)recommends
				whether or not clinical trial information for such clinical trials should be
				included in the results database;
										(III)if the
				recommendation under subclause (II) is to include the clinical trial
				information for such clinical trials in the results database, recommends
				whether such information should be included in the same format as the clinical
				trial information of other applicable clinical trials, or if modifications are
				necessary;
										(IV)provides
				recommendations for any modifications described under subclause (III);
				and
										(V)is submitted to
				the Committee on Health, Education, Labor, and Pensions of the Senate, the
				Committee on Energy and Commerce of the House of Representatives, and the
				Secretary.
										(H)Change in
				regulatory statusThe responsible party for an applicable
				clinical trial shall update the regulatory status submitted under subparagraph
				(C)(ii) of a drug that is the subject of an applicable clinical trial within 30
				days of a change in such status.
								(I)Public
				availability of results
									(i)Pre-approval
				studiesExcept as provided in clause (iv), with respect to an
				applicable clinical trial that is completed before the drug is initially
				approved under section 505 of the Federal Food, Drug, and Cosmetic Act or
				initially licensed under section 351 of this Act, the Director of NIH shall
				make publicly available on the results database the clinical trial information
				submitted for such clinical trial not later than 30 days after—
										(I)the drug is
				approved under such section 505 or licensed under such section 351; or
										(II)the Secretary
				issues a not approvable letter for the drug under such section 505 or such
				section 351.
										(ii)Post-approval
				studiesExcept as provided in clauses (iii) and (iv), with
				respect to an applicable clinical trial that is completed after the drug is
				initially approved under such section 505 or initially licensed under such
				section 351, the Director of NIH shall make publicly available on the results
				database the clinical trial information submitted for such clinical trial not
				later than 30 days after the date of such submission.
									(iii)Seeking
				approval of a new use for the drug
										(I)In
				generalIf the manufacturer of the drug is the sponsor or a
				financial sponsor of the applicable clinical trial, and such manufacturer
				certifies to the Director of NIH that such manufacturer has filed, or will file
				within 1 year, an application seeking approval under such section 505 or
				licensing under such section 351 for the use studied in such clinical trial
				(which use is not included in the labeling of the approved drug), then the
				Director of NIH shall make publicly available on the results database the
				clinical trial information submitted for such clinical trial on the earlier of
				the date that is 30 days after the date—
											(aa)the application
				is approved under such section 505 or licensed such section 351;
											(bb)the Secretary
				issues a not approvable letter for the application under such section 505 or
				such section 351; or
											(cc)the application
				under such section 505 or such section 351 is withdrawn.
											(II)Limitation on
				certificationA manufacturer shall not make a certification under
				subclause (I) with respect to an applicable clinical trial unless the
				manufacturer makes such a certification with respect to each applicable
				clinical trial that is required to be submitted in an application for approval
				of the use studied in the clinical trial involved.
										(III)2 year
				limitationThe clinical trial information subject to subclause
				(I) shall be made publicly available on the results database on the date that
				is 2 years after the date that the clinical trial information was required to
				be submitted to the Director of NIH if a regulatory action referred to in item
				(aa), (bb), or (cc) of subclause (I) has not occurred by such date.
										(iv)Seeking
				publication
										(I)In
				generalIf the principal investigator of the applicable clinical
				trial is seeking publication in a peer-reviewed biomedical journal of a
				manuscript based on the results of the clinical trial and the responsible party
				so certifies to the Director of NIH—
											(aa)the responsible
				party shall notify the Director of NIH of the publication date of such
				manuscript not later than 15 days after such date; and
											(bb)the Director of
				NIH shall make publicly available on the results database the clinical trial
				information submitted for such clinical trial on the date that is 30 days after
				the publication date of such manuscript.
											(II)LimitationThe
				clinical trial information subject to subclause (I) shall be made publicly
				available on the results database on the date that is 2 years after the date
				that the clinical trial information was required to be submitted to the
				Director of NIH if the manuscript referred to in such subclause has not been
				published by such date.
										(J)Verification of
				submission prior to public availabilityIn the case of clinical
				trial information that is submitted under this paragraph, but is not made
				publicly available pending either regulatory action or publication under clause
				(iii) or (iv) of subparagraph (I), as applicable, the Director of NIH shall
				respond to inquiries from other Federal agencies and peer-reviewed journals to
				confirm that such clinical trial information has been submitted but has not yet
				been made publicly available on the results database.
								(4)Coordination
				and compliance
								(A)Clinical trials
				supported by grants from Federal agencies
									(i)In
				generalNo Federal agency may release funds under a research
				grant to a person who has not complied with paragraphs (2) and (3) for any
				applicable clinical trial for which such person is the responsible
				party.
									(ii)Grants from
				certain Federal agenciesIf an applicable clinical trial is
				funded in whole or in part by a grant from the National Institutes of Health,
				the Agency for Healthcare Research and Quality, or the Department of Veterans
				Affairs, any grant or progress report forms required under such grant shall
				include a certification that the responsible party has made all required
				submissions to the Director of NIH under paragraphs (2) and (3).
									(iii)Verification
				by Federal agenciesThe heads of the agencies referred to in
				clause (ii), as applicable, shall verify that the clinical trial information
				for each applicable clinical trial for which a grantee is the responsible party
				has been submitted under paragraph (2) and (3), as applicable, before releasing
				funding for a grant to such grantee.
									(iv)Notice and
				opportunity to remedyIf the head of an agency referred to in
				clause (ii), as applicable, verifies that a grantee has not submitted clinical
				trial information as described in clause (iii), such agency head shall provide
				notice to such grantee of such non-compliance and allow such grantee 30 days to
				correct such non-compliance and submit the required clinical trial
				information.
									(v)Consultation
				with other Federal agenciesThe Secretary shall—
										(I)consult with
				other agencies that conduct human studies in accordance with part 46 of title
				45, Code of Federal Regulations (or any successor regulations), to determine if
				any such studies are applicable clinical trials under paragraph (2) or (3);
				and
										(II)develop with
				such agencies procedures comparable to those described in clauses (ii), (iii),
				and (iv) to ensure that clinical trial information for such applicable clinical
				trials is submitted under paragraphs (2) and (3).
										(B)Coordination of
				registry database and results database
									(i)In
				generalEach entry in the registry database under paragraph (2)
				shall include a link to the corresponding entry in the results database under
				paragraph (3).
									(ii)Missing
				entries
										(I)In
				generalIf, based on a review of the entries in the registry
				database under paragraph (2), the Director of NIH determines that a responsible
				party has failed to submit required clinical trial information to the results
				database under paragraph (3), the Director of NIH shall inform the responsible
				party involved of such failure and permit the responsible party to correct the
				failure within 30 days.
										(II)Failure to
				correctIf the responsible party does not correct a failure to
				submit required clinical trial information within the 30-day period described
				under subclause (I), the Director of NIH shall report such non-compliance to
				the scientific peer review committees of the Federal research agencies and to
				the Office of Human Research Protections.
										(III)Public notice
				of failure to correctThe Director of NIH shall include in the
				clinical trial registry database entry and the clinical trial results database
				entry for each such clinical trial a notice of any uncorrected failure to
				submit required clinical trial information and shall provide that the public
				may easily search for such entries.
										(C)Action on
				applications
									(i)Verification
				prior to filingThe Secretary, acting through the Commissioner of
				Food and Drugs, shall verify that the clinical trial information required under
				paragraphs (2) and (3) for an applicable clinical trial is submitted pursuant
				to such applicable paragraph—
										(I)when considering
				a drug for an exemption under section 505(i) of the Federal Food, Drug, and
				Cosmetic Act, including as the drug progresses through the clinical trials
				described under paragraph (2)(A)(i); and
										(II)prior to filing
				an application under section 505 of the Federal Food, Drug, and Cosmetic Act or
				under section 351 of this Act that includes information from such clinical
				trial.
										(ii)NotificationIf
				the responsible party has not submitted such clinical trial information, the
				Secretary shall notify the applicant and the responsible party of such
				non-compliance and require submission of such results within 30 days.
									(iii)Refusal to
				fileIf the responsible party does not remedy such non-compliance
				within 30 days of receipt of notification under clause (ii), the Secretary
				shall refuse to file such application.
									(D)Content
				review
									(i)In
				generalTo assure that the summary documents described in
				paragraph (3)(D) are non-promotional, and are not false or misleading in any
				particular under paragraph (3)(F), the Secretary shall compare such documents
				to the results data of the clinical trial for a representative sample of
				applicable clinical trials by—
										(I)acting through
				the Commissioner of Food and Drugs to examine the results data for such
				clinical trials submitted to Secretary when such data are submitted—
											(aa)for review as
				part of an application under section 505 of the Federal Food, Drug, and
				Cosmetic Act or under section 351 of this Act; or
											(bb)in
				an annual status report on the drug under such application;
											(II)acting through
				the Inspector General of the Department of Health and Human Services and with
				the Federal agency that funds such clinical trial in whole or in part by a
				grant to examine the results data for such clinical trials; and
										(III)acting through
				inspections under section 704 of the Federal Food, Drug, and Cosmetic Act to
				examine results data for such clinical trials not described in subclause (I) or
				(II).
										(ii)Notice of
				non-complianceIf the Secretary or Inspector General of the
				Department of Health and Human Services determines that the clinical trial
				information submitted in such a summary document is promotional, or false or
				misleading in any particular, the Secretary shall notify the responsible party
				and give such party an opportunity to remedy such non-compliance by submitting
				the required revised clinical trial information within 30 days of such
				notification.
									(E)Penalty for
				non-complianceIn determining whether to apply a penalty under
				section 301(ii) of the Federal Food, Drug, and Cosmetic Act, the Secretary,
				acting through the Commissioner of Food and Drugs, shall consider—
									(i)whether the
				responsible party promptly corrects the non-compliance when provided
				notice;
									(ii)whether the
				responsible party has engaged in a pattern or practice of non-compliance;
				and
									(iii)the extent to
				which the noncompliance involved may have significantly misled healthcare
				providers or patients concerning the safety or effectiveness of the drug
				involved.
									(5)Limitation on
				disclosure of clinical trial informationDisclosure to the public
				of clinical trial information submitted to the Director of NIH under this
				subsection and requested under section 552 of title 5, United States Code
				(commonly known as the Freedom of Information Act) shall be made only as
				provided for under paragraphs (2) and (3).
							(6)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection such sums as may be
				necessary.
							.
				(b)Conforming
			 amendments
					(1)Prohibited
			 actsSection 301 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 331) is amended by adding at the end the following:
						
							(ii)(1)The failure to submit
				clinical trial information as required by section 402(j) of the Public Health
				Service Act.
								(2)The submission of clinical trial
				information under section 402(j) of the Public Health Service Act that is
				promotional or false or misleading in any particular under paragraph (2)(E) or
				(3)(F) of such section
				402(j).
								.
					(2)New
			 drugs
						(A)Investigational
			 new drugsSection 505(i) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355(i)) is amended—
							(i)in
			 paragraph (1)—
								(I)in subparagraph
			 (C), by striking and after the semicolon;
								(II)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
								(III)by adding at
			 the end the following:
									
										(E)the submission to the Director of NIH
				of clinical trial information for the clinical investigation at issue required
				under section 402(j) of the Public Health Service Act for inclusion in the
				registry database and the results database described in such
				section.
										;
				
								(ii)in
			 paragraph (3)(B)—
								(I)in clause (i), by
			 striking or after the semicolon;
								(II)in clause (ii),
			 by striking the period at the end and inserting ; or; and
								(III)by adding at
			 the end the following:
									
										(iii)clinical trial information for the
				clinical investigation at issue was not submitted in compliance with section
				402(j) of the Public Health Service
				Act.
										;
				and
								(iii)in paragraph
			 (4), by adding at the end the following: The Secretary shall update such
			 regulations to require inclusion in the informed consent form a statement that
			 clinical trial information for such clinical investigation will be submitted
			 for inclusion in the registry database and results database, as applicable,
			 described in section 402(j) of the Public Health Service Act..
							(B)Refusal to
			 approve applicationSection 505(d) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355(d)) is amended—
							(i)in
			 the first sentence, by inserting after or any particular; the
			 following: or (8) the applicant failed to submit the clinical trial
			 information for any applicable clinical trial submitted as part of the
			 application to the Director of the National Institutes of Health in compliance
			 with section 402(j) of the Public Health Service Act;; and
							(ii)in the second
			 sentence, by striking clauses (1) through (6) and inserting
			 (1) through (8).
							(c)GuidanceNot
			 later than 180 days after the date of enactment of this Act, the Commissioner
			 of Food and Drugs, in consultation with the Director of the National Institutes
			 of Health, shall issue guidance to clarify which clinical trials are applicable
			 clinical trials (as defined in section 402(j)(2) of the Public Health Service
			 Act, as amended by this section) (42 U.S.C. 282(j)(2)) and are required to be
			 submitted for inclusion in the clinical trial registry database described in
			 such section 402(j)(2).
				(d)Preemption
					(1)In
			 generalNo State or political subdivision of a State may
			 establish or continue in effect any requirement for the registration of
			 clinical trials or for the inclusion of information relating to the results of
			 clinical trials in a database.
					(2)Rule of
			 constructionThe fact of submission of clinical trial
			 information, if submitted in compliance with section 402(j) of the Public
			 Health Service Act (as amended by this section) (42 U.S.C. 282(j)), that
			 relates to a use of a drug not included in the labeling of the approved drug
			 shall not be construed by the Secretary or in any administrative or judicial
			 proceeding, as evidence of a new intended use of the drug that is different
			 from the intended use of the drug set forth in the official labeling of the
			 drug. The availability of clinical trial information through the databases
			 under paragraphs (2) and (3) of such section 402(j), if submitted in compliance
			 with such section 402(j), shall not be considered as labeling, adulteration, or
			 misbranding of the drug under the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 301 et seq.).
					(e)Effective
			 dates
					(1)Establishment
			 of registry database and results databaseNot later than 1 year
			 after the date of enactment of this Act, the Director of NIH shall establish
			 the registry database and the results database of clinical trials of drugs in
			 accordance with section 402(j) of the Public Health Service Act (42 U.S.C.
			 282(j)) (as amended by subsection (a)).
					(2)Clinical trials
			 initiated prior to operation of registry databaseThe responsible
			 party (as defined in such section 402(j)) for an applicable clinical trial
			 under paragraph (2) of such section 402(j) that is initiated after the date of
			 enactment of this Act and before the date such registry database is established
			 under paragraph (1) of this subsection, shall submit required clinical trial
			 information not later than 120 days after the date such registry database is
			 established.
					(3)Clinical trials
			 initiated after operation of registry databaseThe responsible
			 party (as defined in such section 402(j)) for an applicable clinical trial
			 under paragraph (2) of such section 402(j) that is initiated after the date
			 such registry database is established under paragraph (1) of this subsection
			 shall submit required clinical trial information in accordance with such
			 paragraph (2).
					(4)Trials
			 completed before operation of results database
						(A)In
			 generalParagraph (3) of such section 402(j) shall take effect 90
			 days after the date the results database is established under paragraph (1) of
			 this subsection with respect to any applicable clinical trial (as defined in
			 such section 402(j)(3)) that—
							(i)involves a drug
			 to treat a serious and life-threatening condition; and
							(ii)is completed
			 between the date of enactment of this section and such date of establishment
			 under paragraph (1) of this subsection.
							(B)Other
			 trialsExcept as provided in subparagraph (A), paragraph (3) of
			 such section 402(j) shall take effect 180 days after the date that the results
			 database is established under paragraph (1) of this subsection with respect to
			 any applicable clinical trial (as defined in such section 402(j)(3)) that is
			 completed between the date of enactment of this Act and such date of
			 establishment under paragraph (1).
						(C)Trials
			 submitted in an applicationExcept as provided in subparagraph
			 (A), paragraph (3) of such section 402(j) shall take effect for any clinical
			 trial if—
							(i)such clinical
			 trial would otherwise be an applicable clinical trial under paragraph (3)
			 except for its date of completion; and
							(ii)data from such
			 clinical trial is submitted in an application or supplement to an application
			 under section 505 of the Food, Drug, and Cosmetic Act or under section 351 of
			 the Public Health Service Act that—
								(I)is submitted 180
			 days or more after the date that the results database is established under
			 paragraph (1) of this subsection; and
								(II)contains data
			 from an applicable clinical trial.
								(5)Trials
			 completed after establishment of results databaseParagraph (3)
			 of such section 402(j) shall apply to any applicable clinical trial that is
			 completed after the date that the results database is established under
			 paragraph (1) of this subsection.
					(6)Funding
			 restrictionsSubparagraph (A) of paragraph (4) of such section
			 402(j) shall take effect 210 days after the date that the clinical trial
			 registry database and the clinical trial results database are established under
			 paragraph (1) of this subsection.
					(7)Status of
			 clinicaltrials.gov website
						(A)In
			 generalAfter receiving public comment and not later than 90 days
			 after the date of enactment of this Act, the Secretary shall publish in the
			 Federal Register a notice determining the more efficient approach to
			 establishing the registry database described in paragraph (2) of such section
			 402(j) and whether such approach is—
							(i)that such
			 registry database should expand and build upon the database described in
			 section 402(j) of the Public Health Service Act (as in effect on the day before
			 the date of enactment of this Act); or
							(ii)that such
			 registry database should supplant the database described in such section 402(j)
			 (as in effect on the day before the date of enactment of this Act).
							(B)Clinicaltrials.gov
			 supplantedIf the Secretary determines to apply the approach
			 described under subparagraph (A)(ii), the Secretary shall maintain an archive
			 of the database described in such section 402(j) (as in effect on the day
			 before the date of enactment of this Act) on the Internet website of the
			 National Library of Medicine.
						IVConflicts of
			 interest
			401.Conflicts of
			 interest
				(a)In
			 generalSubchapter A of chapter VII of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 371 et seq.) is amended by inserting at the end the
			 following:
					
						712.Conflicts of
				interest
							(a)DefinitionsFor
				purposes of this section:
								(1)InvolvementThe
				term involvement means any financial interest in—
									(A)a product that is
				under consideration by a panel;
									(B)a competing
				product of such a product;
									(C)the sponsor of
				such product; or
									(D)the sponsor of
				such a competing product.
									(2)PanelThe
				term panel means any committee, board, commission, council,
				conference, panel, task force, or other similar group, or any subcommittee or
				other subgroup thereof, that is established by statute or by the Secretary to
				provide advice or recommendations to the Secretary regarding activities of the
				Food and Drug Administration.
								(3)ProductThe
				term product means a food, drug, biological product, device, or
				electronic product that is regulated by the Food and Drug
				Administration.
								(b)Appointments to
				panels
								(1)DisclosurePrior
				to appointment to a panel, each candidate member of a panel shall disclose to
				the Secretary all involvements that such candidate may have with the work
				likely to be undertaken by the panel during the term of the appointment for
				which the candidate is under consideration.
								(2)Evaluation and
				criteriaWhen considering an appointment to a panel, the
				Secretary—
									(A)shall review the
				expertise and potential involvements of the candidate for appointment relative
				to the scope of work likely to be undertaken by the panel during the term of
				the appointment for which the candidate is under consideration, so as
				to—
										(i)maximize to the
				extent practicable the appointment of qualified individuals with no
				involvements, or only potential involvements of low magnitude, with such work;
				and
										(ii)minimize to the
				extent practicable the appointment of individuals with potential involvements
				of high magnitude with such work; and
										(B)may appoint 2 or
				more qualified individuals with similar expertise and non-overlapping or
				minimally overlapping potential involvements, so as to minimize the likelihood
				that a panel will need the expertise of an appointed individual who requires a
				waiver for service on the panel at a meeting of such panel.
									(c)Disclosure by
				panel member
								(1)In
				generalPrior to a meeting of a panel, each member of such panel
				shall disclose to the Secretary all involvements that such member may have with
				the work to be undertaken by such panel at such meeting.
								(2)Determination
				by Secretary with respect to panel meetings
									(A)In
				generalThe Secretary shall make a determination with respect to
				each panel member based on the expertise of such panel member and the
				disclosure under paragraph (1). Such a determination shall be in one of the
				following categories:
										(i)Approval for
				serviceThe Secretary shall make the determination of approval
				for service for a panel member if there are no involvements or if the
				involvements of the panel member are of low magnitude.
										(ii)Approval for
				service with a waiver or limited waiverThe Secretary shall make
				the determination of approval for service with a waiver or limited waiver for a
				panel member if the involvements of the panel member are of medium or high
				magnitude and the Secretary certifies in writing that—
											(I)such waiver is
				necessary to provide the panel with essential expertise; or
											(II)the need for the
				individual's service outweighs the potential for a conflict of interest created
				by the disclosed involvements.
											(iii)RecusalThe
				Secretary shall make the determination of recusal for a panel member if the
				involvements of the panel member are of medium or high magnitude but a waiver
				or limited waiver could not be granted under clause (ii) because the criteria
				for certification by the Secretary under such clause were not met.
										(B)Notice of
				determination
										(i)More than 15
				days in advanceA soon as practicable, but in no case later than
				15 days prior to a meeting of a panel to which a determination for a panel
				member under clause (ii) or (iii) of subparagraph (A) applies, the Secretary
				shall disclose (other than information exempted from disclosure under section
				552 of title 5, United States Code (popularly known as the Freedom of
				Information Act)) on the Internet website of the Food and Drug
				Administration—
											(I)the type of the
				involvements;
											(II)the nature of
				the involvements;
											(III)the magnitude
				of the involvements; and
											(IV)the reasons for
				any determination of the Secretary under such clause (ii).
											(ii)Less than 15
				days in advanceIn the case of a conflict of interest that
				becomes known to the Secretary less than 15 days prior to a meeting to which
				the determination under clause (ii) or (iii) of subparagraph (A) applies, the
				Secretary shall disclose (other than information exempted from disclosure under
				section 552 of title 5, United States Code (popularly known as the Freedom of
				Information Act)) on the Internet website of the Food and Drug Administration,
				the information described in subclauses (I) through (IV) of clause (i) of this
				subparagraph as soon as practicable, but in no event later than the date of
				such meeting.
										(d)LimitationsIn
				no case—
								(1)may the Secretary
				grant a waiver under subsection (c)(2) for a panel member if the scientific
				work of such member is under consideration by the panel; or
								(2)may a panel
				member vote with respect to any matter considered by the panel if such panel
				member or an immediate family member of such panel member could gain
				financially from the advice given to the Secretary with respect to such
				matter.
								(e)Public
				recordThe Secretary shall ensure that the public record of each
				meeting of a panel includes a description of any determination of the Secretary
				made under subsection (c)(2), including the category of such determination and
				the involvements of each panel member (other than information exempted from
				disclosure under section 552 of title 5, United States Code (popularly known as
				the Freedom of Information
				Act)).
							.
				(b)Guidance
					(1)NominationsNot
			 later than 270 days after the date of enactment of this Act the Secretary shall
			 publish in the Federal Register for public comment a proposed mechanism for
			 encouraging the nomination of individuals who are classified by the Food and
			 Drug Administration as academicians or practitioners for service on a panel (as
			 defined in section 712 of the Federal Food, Drug, and Cosmetic Act (as added by
			 this section)).
					(2)Conflict of
			 interest determinationsNot later than 270 days after the date of
			 enactment of this Act the Secretary shall issue or revise guidance—
						(A)that defines the
			 circumstances that, taking into consideration the categories of determination
			 under subsection (c) of section 712 of the Federal Food, Drug, and Cosmetic Act
			 (as added by this section)—
							(i)favor the
			 inclusion of an individual on a panel;
							(ii)favor a waiver
			 of a conflict of interest requirement for an individual on a panel;
							(iii)favor a limited
			 waiver of a conflict of interest requirement for an individual on a panel;
			 and
							(iv)disfavor the
			 inclusion of an individual on a panel;
							(B)that gives
			 greater priority to consideration of an individual's net worth over
			 consideration of absolute dollar value of an involvement in evaluating the
			 magnitude of an involvement for purposes of making a determination under such
			 subsection (c);
						(C)that defines how
			 financial interests imputed to an individual bear upon his or her eligibility
			 for service on a panel or for service at a meeting of a panel;
						(D)that clarifies
			 and improves the processes to ensure disclosure of, and to verify the accuracy
			 of, financial interests imputed to an individual; and
						(E)to ensure
			 consistency within and among the centers of the Food and Drug Administration in
			 the issuance of determinations under such subsection (c).
						(3)Periodic
			 reviewAt least once every 5 years, the Secretary shall review
			 the guidance described under paragraph (2) and update such guidance as
			 necessary.
					(c)Review by
			 inspector general
					(1)In
			 generalThe Inspector General of the Department of Health and
			 Human Services shall, on a periodic basis, conduct a review of the current
			 financial interests, which shall be disclosed to the Inspector General in the
			 same format and manner as under subsection (c) of section 712 of the Federal
			 Food, Drug, and Cosmetic Act (as added by this section), of a representative
			 sample of individuals who have completed service on such a panel (as defined in
			 such section 712).
					(2)Submission of
			 reportAs part of the semiannual report required under section 5
			 of the Inspector General Act of 1978 (5 U.S.C. App.), the Inspector General of
			 the Department of Health and Human Services shall include any findings with
			 respect to an individual being rewarded or otherwise compensated by a sponsor
			 of a product or a sponsor of a competing product in exchange for the
			 individual's vote as a member of a panel of the Food and Drug Administration
			 which considered the product or a competing product (as such terms are used in
			 such section 712), or the absence of any such findings.
					(d)Conforming
			 amendmentSection 505(n) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355(n)) is amended by—
					(1)striking
			 paragraph (4); and
					(2)redesignating
			 paragraphs (5), (6), (7), and (8) as paragraphs (4), (5), (6), and (7),
			 respectively.
					(e)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2007.
				
